Citation Nr: 9907695	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-22 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss with tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to June 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that rating action, the RO 
implemented the Board's December 1994 decision, which 
established service connection for bilateral hearing loss.  
In doing so, the RO assigned a noncompensable evaluation for 
the service connection disorder, effective August 8, 1991.  
The veteran timely appealed the assigned evaluation to the 
Board. 

During the course of this appeal, in September 1997, the RO 
increased the evaluation for the veteran's bilateral hearing 
loss to 10 percent, effective August 8, 1991.  However, 
inasmuch as a higher evaluation is available this condition, 
and the veteran is presumed to seek the maximum available 
benefit for a disability, the claim remains viable on appeal.  
See Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999), slip op. at 7-8; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

During an October 1998 hearing before the undersigned at the 
RO, the veteran also asserted a claim of entitlement to an 
effective date, earlier than August 8, 1991, for a 10 percent 
evaluation for bilateral hearing loss; he argued that a 
compensable evaluation retroactive to his discharge from 
active duty is warranted.  However, as a claim for an earlier 
effective date for service connection for hearing loss is not 
now before the Board, it is referred to the RO for any and 
all appropriate action.

The Board also observes that, although not dispositive of the 
issue currently on appeal, the veteran's service medical 
records are not currently of record.  The RO should therefore 
endeavor to associate these records with the claims folder.




REMAND

The veteran contends, in essence, that despite wearing 
hearing aids, his hearing loss is more disabling than 
represented by the current 10 percent evaluation.  In 
support, of this claim, in December 1998, the veteran 
submitted, directly to the Board, private medical records 
that are dated in November 1998.  These records were not 
accompanied by a waiver of RO consideration.  Under the 
provisions of 38 C.F.R. § 19.37, the veteran's new evidence 
must be reviewed by the RO and a supplemental statement of 
the case issued unless the evidence is a duplicate of 
evidence already submitted and considered by the RO, or it is 
not relevant to the issues on appeal.  Because this evidence 
was not previously of record and bears directly on the issue 
certified for appeal, the November 1998 medical records are 
new and relevant and must initially be considered by the RO.  
Accordingly, this case must be remanded.

In addition, at the October 1998 hearing, the veteran 
asserted that his hearing had worsened since the most recent 
VA examination, which was conducted in September 1997.  Under 
these circumstances, the Board concludes that a 
contemporaneous and through VA examination is required to 
clarify the severity of the bilateral hearing loss.  Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Prior to having the 
veteran under further examination, however, outstanding 
treatment records should associated with the record.  
Specifically, the veteran has reported that a private 
physician has treated him for his hearing loss since the 
early 1990s.  Although the veteran did not identify the 
physician, a review of records furnished by a private 
audiologist reveals that copies of those records were sent to 
a Dr. John Ahrens in Camden, New Jersey.  In any event, 
because the veteran's testimony indicates that pertinent 
medical records reflecting his post-service treatment for 
hearing loss have not been associated with the claims folder.

Finally, the Board notes that, during his October 1998 
hearing, and in written argument submitted by the veteran's 
representative, dated in December 1998, the veteran argued 
that his should receive a separate evaluation asserted a 
claim of entitlement to a separate compensable evaluation for 
his service-connected tinnitus.  This matter should be 
addressed when the increased rating claim is readjudicated. 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  After obtaining authorization from 
the veteran, the RO should obtain any 
relevant outstanding private treatment 
records, to include those of Dr. John 
Ahrens in Camden, New Jersey, and any 
other source identified by the veteran.  
The aid of the veteran and his 
representative in securing such records 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  The veteran should be afforded a 
special audiological evaluation to 
determine the current severity of his 
bilateral hearing loss.  It is imperative 
that the examiner who is designated to 
examine the veteran review the evidence 
in his claims folder, including a 
complete copy of this REMAND.  The report 
of the examination should reflect 
consideration of the veteran's pertinent 
medical history and complaints.  All 
pertinent clinical findings and test 
results should be performed, to include 
speech discrimination results.  The 
examiner must set forth the rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record in a typewritten 
report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND. If actions taken are deficient in 
any manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should readjudicate the issue on appeal, 
in light of all pertinent evidence of 
record, and all applicable laws, 
regulations, and case law.  Adjudication 
of the claim should include consideration 
of the question of whether a separate 
evaluation for tinnitus is warranted.  
The RO must provide adequate reasons and 
bases for its determinations and 
addressing all issues and concerns that 
were noted in the REMAND.

5.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and  Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


